UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6204




In Re:   WILLIAM SANFORD GADD,




                                                          Petitioner.



              On Petition for a Writ of Habeas Corpus
                          (1:02-cr-00240)


Submitted:   July 2, 2007                  Decided:     July 20, 2007


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


William Sanford Gadd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Sanford Gadd filed a petition for an original

writ of habeas corpus challenging his convictions for his role in

a multi-faceted, interstate fraud scheme and his resulting 235-

month sentence.          This court ordinarily declines to entertain

original habeas corpus petitions under 28 U.S.C. § 2241 (2000), and

this case provides no reason to depart from the general rule.

Moreover, we note that Gadd has filed an identical motion in the

district court seeking relief pursuant to 28 U.S.C. § 2255 (2000).

Because     the    interests    of     justice     would   not     be    served    by

transferring a duplicative case to the district court, we deny

Gadd’s    motion    to   proceed     in    forma   pauperis    and      dismiss   the

petition.    See 28 U.S.C. § 1631 (2000).            We also deny his pending

motions for production of documents and his motion for ruling on

his petition without delay. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court      and   argument   would     not   aid    the

decisional process.



                                                              PETITION DISMISSED




                                       - 2 -